DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 9/30/2022 have been received and entered. Claims 1-5, 7-12 and 14-19 have been amended. Claims 6, 13 and 20 have been cancelled. Claims 21-23 have been added. Claims 1-5, 7-12, 14-19 and 21-23 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive because the applicants argued that “Here, it is apparent that the claimed invention in claims 1, 8 and 15 is useful because it can identify LiDAR sensor miscalibrations, and the utility is credible because the disclosure describes in detail using figures and text that the claimed invention can work…The claimed invention can still meet the utility requirement under 35 U.S.C. 101 without the notification message being forwarded to a user”. Examiner disagree because there is no recites “identify” or “identifying” in the claims 1, 8 and 15 at all.  Regarding to 35 U.S.C. 112, applicants argued that “As show above, claims 1, 8 and 15 have been amended to recite that operations are performed by the ADV when the ADV is traveling on a road. Applicant respectfully submits that the claim amendment would clarify that operations are performed while the ADV is in motion, and that real-time notifications of calibrations occur while the ADV is driving on a road”. Examiner disagree because there is no recites “notification” in the claims 1, 8 and 15 at all, therefore, the miscalibration occur cannot be defined as a notification in real-time. 
 	There is no recites “identifying” miscalibrations in the body of the claim. It is unclear on how the body of the claim carries out the intent of the preamble for the claimed invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8 and 15, the claimed invention is unclear on how the body of the of the claim carries out the intent of the preamble for the claimed invention when there is no recites “identifying” in the body of the claim. 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  identifying operation step in order to provide notification.
 	Furthermore , the claimed invention is unclear because when no notifications recites in the claim, then, determining while “the ADV that is in motion” or the ADV is traveling/driving on a road (see applicant’s argument) cannot defined that real-time notifications of miscalibrations occur. 
 	Dependent claims 2-5, 7, 9-12, 14, 16-19 and 21-23 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility because “determining” operation is not a tangible result representing for the claimed invention, there is no recites “identify” or “identifying” in the claims 1, 8 and 15 at all. 
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. Please see section 2 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2857